DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed over the prior art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - a substrate comprising a plurality of pixel regions, a first surface and a second surface opposite to the first surface;
a first pixel separation structure surrounded by the plurality of pixel regions when viewed from the second surface of the substrate; and
a second pixel separation structure surrounded by the plurality of pixel regions when viewed from the second surface of the substrate and electrically connected to the first pixel separation structure - - wherein the second pixel separation structure has a first width along a first direction viewed from the second surface and the first pixel separation contact has a second width along the first direction, and wherein a length of the second width is equal to or greater than a length of the first width.” with combination of other claim limitations in claim 1.

Furthermore, the prior art does not teach or render obvious “- - a substrate comprising a plurality of pixel regions, a first surface and a second surface opposite to the first surface - - a second pixel separation structure surrounded by the plurality of pixel regions when viewed from the second surface of the substrate and electrically connected to the first pixel separation structure - - a plurality of micro lenses are disposed on the first surface, and wherein the first pixel separation contact is disposed on the second surface, and overlaps a first pixel region and a second pixel region, from among the plurality of pixel regions, along a direction perpendicular to the first surface of the substrate.” with combination of other claim limitations in claim 7.
Also, the prior art does not teach or render obvious” - - a substrate comprising a plurality of pixel regions arranged in a matrix form along a first direction and a second direction, a first surface and a second surface opposite to the first surface;
a plurality of pixel separation structures disposed between the plurality of pixel regions;
a plurality of pixel separation contacts on the second surface; and
a plurality of micro lenses disposed on the first surface - -  wherein the plurality of pixel separation contacts are surrounded by the plurality of pixel regions when viewed from the second surface of the substrate, and  wherein the plurality of pixel regions comprises a first pixel region which overlaps a first pixel separation contact, among the plurality of pixel separation contacts, along a direction perpendicular to the first surface of the substrate. ” with combination of other claim limitations in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 5/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10332925 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899